                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-01555-CMA-KMT

CARLOS BRITO,

       Plaintiff,

v.

EL ZARCO, LLC,
PHO 50, LTD, and
CUAUTLA, INC.,

       Defendants.


 ORDER ENTERING DEFAULT JUDGMENT AGAINST DEFENDANTS EL ZARCO,
                        LLC AND CUAUTLA, INC.
______________________________________________________________________


       This matter is before the Court upon Plaintiff Carlos Brito’s Motion for Default

Judgment against Defendants El Zarco, LLC (“Defendant El Zarco”) and Cuautla, Inc.

(“Defendant Cuautla”). (Doc. # 15.) For the reasons discussed below, default judgment

shall be entered against Defendant El Zarco and Defendant Cuautla. However, the

Court denies without prejudice Plaintiff’s request for attorneys’ fees and costs.

                                   I.     BACKGROUND

       Plaintiff initiated this action on June 21, 2018, bringing suit against Defendant El

Zarco, the owner and operator of a commercial plaza in Pueblo, Colorado; Defendant

Cuautla, the owner and operator of a 3 Margaritas restaurant franchise in the plaza; and

Defendant Pho 50, Ltd., the owner and operator of a restaurant named Pho 50 in the
plaza. (Doc. # 1.) Plaintiff alleges that Defendants “discriminate against people who

are disabled in ways that block them from access and use of Defendants’ plaza property

[and] restaurant businesses” in violation of the Americans with Disabilities Act, 42

U.S.C. § 12182, (id. at 3), and makes a claim for injunctive relief pursuant to 42 U.S.C.

§ 12188 (id. at 11). Plaintiff also seeks an award of attorneys’ fees, costs, and litigation

expenses pursuant to 42 U.S.C. § 12205. (Id.)

       Defendant El Zarco and Defendant Cuautla were served with the operative

Complaint on July 3, 2018 (Doc. ## 7–8), and failed to timely file a pleading or an

answer by July 24, 2018, see (Doc. # 9 at 1). Plaintiff moved for the Clerk to enter

default against Defendant El Zarco and Defendant Cuautla on July 30, 2018. (Doc.

# 9.) The Clerk entered default against Defendant El Zarco and Defendant Cuautla on

the following day, July 31, 2018. 1 (Doc. # 10.)

       On September 11, 2018, Plaintiff filed the instant Motion for Default Judgment

Against Defendant El Zarco and Defendant Cuautla, seeking relief pursuant to Federal

Rule of Civil Procedure 55(b)(2). (Doc. # 15.)

                                II.    STANDARD OF REVIEW

       Default must enter against a party who fails to appear or otherwise defend a

lawsuit. Fed. R. Civ. P. 55(a). Pursuant to Fed. R. Civ. P. 55(b)(1), default judgment

may be entered by the clerk of court if the claim is for “a sum certain”; in all other cases,



1
 The Clerk simultaneously entered default against Defendant Pho 50, Ltd. (Doc. # 10.) On
September 11, 2018, Defendant Pho 50, Ltd. sought to vacate the Clerk’s entry of judgment
against it (Doc. # 17), which the Court did on September 12, 2018 (Doc. # 18). The litigation
proceeds between Plaintiff and Defendant Pho 50, Ltd.

                                               2
as here, “the party must apply to the court for a default judgment.” Fed. R. Civ. P.

55(b)(2). “[D]efault judgment must normally be viewed as available only when the

adversary process has been halted because of an essentially unresponsive party. In

that instance, the diligent party must be protected lest he be faced with interminable

delay and continued uncertainty as to his rights. The default judgment remedy serves

as such a protection.” In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991) (internal

quotation marks and citation omitted). Finally, “when a default judgment is entered on a

claim for an indefinite or uncertain amount of damages, facts alleged in the complaint

are taken as true, except facts relating to the amount of damages, which must be

proven in a supplemental hearing or proceeding.” United States v. Craighead, 176 F.

App’x 922, 925 (10th Cir. 2006) (unpublished) (quoting Am. Red Cross v. Cmty. Blood

Ctr. of the Ozarks, 257 F.3d 859, 864 (8th Cir. 2001)).

                                       III.   ANALYSIS

A.     INJUNCTIVE RELIEF

       The Americans with Disabilities Act (the “ADA”) mandates that “[n]o individual

shall be discriminated against on the basis of disability in the full and equal enjoyment of

the goods, services, [and] facilities . . . of any place of public accommodation by any

person who owns, leases (or leases to), or operates a place of public accommodation.”

42 U.S.C. § 12182(a). It specifically identifies “a failure to remove architectural barriers

. . . in existing facilities” as a form of impermissible discrimination. 42 U.S.C.

§ 12182(b)(2)(A)(iv). Pursuant to 42 U.S.C. § 12188(a)(2), in the case of such




                                              3
discrimination, “injunctive relief shall include an order to alter facilities readily accessible

to and usable by individuals with disabilities to the extent required by [the ADA].”

       The Court takes as true Plaintiff’s allegations that Defendant El Zarco violated

the ADA and implementing regulations because the plaza’s “disabled [parking] spaces

lack clear access aisles with ramps,” the path of travel “contains excessive slopes” and

“abrupt changes in level,” and there are “protruding objects present throughout the

facility.” (Doc. # 1 at 7); see Craighead, 176 F. App’x at 925. As to Defendant Cuautla,

the Court accepts as true Plaintiff’s allegations that its bathroom facility “lacks transfer

space and has improper grab bars,” lacks “required maneuvering space,” and features

improperly located urinals and toilet paper dispensers. (Doc. # 1 at 8–9.)

       Plaintiff is therefore entitled to injunctive relief and to a declaratory judgment that

Defendant El Zarco and Defendant Cuautla were, at the commencement of this

litigation, in violation of the ADA. The Court orders Defendant El Zarco and Defendant

Cuautla to “make [their] facilities readily accessible to and usable by individuals with

disabilities to the extent required” by the ADA and to, where necessary, provide “an

auxiliary aid or service, modification of a policy, or a provision of alternative methods.”

42 U.S.C. § 12188(a)(2).

B.     ATTORNEYS’ FEES AND COSTS

       The ADA provides that “[i]n any action or administrative proceeding commenced

pursuant to [Chapter 126], the court . . . , in its discretion, may allow the prevailing party

. . . a reasonable attorney’s fee, including litigation expenses, and costs.” 42 U.S.C.

§ 12205.


                                               4
        By virtue of this Order, Plaintiff prevails over Defendant El Zarco and Defendant

Cuautla and is therefore entitled to attorneys’ fees and costs. However, Plaintiff has not

requested any specific amount of attorneys’ fees and costs and has not submitted any

documentation in support of their reasonableness. The Court therefore denies without

prejudice Plaintiff’s request for attorneys’ fees and costs from Defendant El Zarco and

Defendant Cuautla.

                                     IV.     CONCLUSION

Based on the preceding analysis, the Court ORDERS as follows:

   1.      Plaintiff’s Motion for Default Judgment Against Defendant El Zarco and

           Defendant Cuautla (Doc. # 15) is GRANTED IN PART as to Plaintiff’s request

           for declaratory and injunctive relief.

   2.      Defendant El Zarco and Defendant Cuautla are ORDERED to make their

           facilities readily accessible to and usable by individuals with disabilities to the

           extent required by the ADA and to, where necessary, to provide an auxiliary

           aid or service, modification of a policy, or a provision of alternative methods.

   3.       Plaintiff’s Motion for Default Judgment Against Defendant El Zarco and

           Defendant Cuautla (Doc. # 15) is DENIED IN PART as to Plaintiff’s imprecise

           request for attorneys’ fees and costs.

        DATED: October 2, 2018
                                                    BY THE COURT:



                                                    _______________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge

                                               5
